Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments filed 09/28/2022 have been entered. Claims 1-9 are pending in the application, the 112(b) rejection is withdrawn in view of the amendment.
Response to Arguments
Applicant's arguments filed 09/28/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that Uchimura fails to teach controlling the temperature of polymer melt during spinning to control the properties of the fiber and the fabric cooled with a fan, Uchimura teaches stably obtaining a fabric with optimum formation index and fiber diameter, using a heated gas and enhancing the fabric structure and uniformity and formation index by adjusting factors including resin viscosity, melting temperature, discharge amount, heated gas temperature and pressure and distance between the nozzle and accumulation net, and optimizing these factors ([0060-0063]). Instant example 1 discloses the PBT fiber is melt blown followed by heat treatment at 140°C for 120 seconds, this is identical to that described by Uchimura ([0130]).
In response to applicant’s arguments concerning the advantageous effects of the instant invention of reduced bradykinin production, instant example 1, and Uchimura each teach the same process, producing a filter with a CWST of 100 dyn/cm (instant example 1, Uchimura [0133]). Onodera (US 5,407,581), provided in the non-final of record as pertinent but not relied upon, teaches a filter medium for treating a blood material while effectively controlling bradykinin (abstract), that the wettability and surface charge of the filter media affect bradykinin concentration (col 2 lines 50-69), when filter medium of polyester is heated in a fabrication process carboxylic groups are produced (col 17 lines 20-27), carboxylic groups in the nonwoven fabric prominently contribute to the wettability, and when the CWST is increased the quantity of carboxylic groups in the fabric is increased (col 17 lines 28-68), providing evidence that Uchimura’s filter would provide the recited carboxyl group equivalent as according to Onodera the CWST reflects the quantity of carboxylic groups, and further that controlling the wettability and surface charge inherently controls bradykinin concentration, specifically as the instant application and Uchimura’s example CWST of 100 dyn/cm falls within Onodera’s preferred CWST range of 50-102 dyn/cm.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Uchimura (US PG Pub 2016/0310883). 
Rejections are based on the US PG Publication noted above for convenience. Uchimura (US PG Pub 2016/0310883) was also filed and published as WO 2015/088019 which qualifies under 102(a)(1).
With respect to claims 1, 2, and 5, Uchimura teaches leukocyte removal filters comprising nonwoven fabric having polybutylene terephthalate fiber (abstract,) a surface portion of the fiber coated with a nonionic group and a basic nitrogen containing functional group ([0084]). Uchimura fails to explicitly teach a carboxyl group equivalent or membrane zeta potential. However, Uchimura provides a filter with the same properties and method of making as in that of instant example 1, providing a nonwoven fabric prepared by spinning polybutylene terephthalate by a melt blowing method to form a fiber assembly, heat-treating the fiber assembly at 140° C. for 120 seconds, the fabric having a mass per unit area of 22 g/m2, a thickness of 0.13 mm, a filling rate of 0.12, an average fiber diameter of 1.0 micron ([0130]), and coating the nonwoven fabric with a copolymer of HEMA and DEAMA radical polymerized at a monomer concentration of 1mol/L with ethanol at 60C for 8 hours with 1/200 mol of AIBN ([0130]), and a mass of the coat layer of 9.0 mg/g and CWST of 100 dyn/cm ([0133]), each step and value of which is identical to that of provided in example 1 in the instant application.
Because the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP §2112.01 I). The prior art teaches the same method of making of the filter, inherently the same process would result in the same product, therefore Uchimura’s filter would inherently exhibit the recited carboxyl group equivalent and zeta potential, providing a carboxyl group equivalent of from 20 to 140 µeq/g and a surface ζ potential of 0 mV or larger, or the carboxyl group equivalent of the nonwoven fabric is from 54 to 140 µeq/g, or.
With respect to claim 3, Uchimura teaches the filter element for a blood processing filter according to claim 1, and further teaches a surface portion of the fiber coated with a nonionic group and a basic nitrogen containing functional group ([0084]).
With respect to claim 4, the filter element for a blood processing filter according to claim 3 is discussed above, Uchimura further teaches a surface portion of the fiber coated with a nonionic group and a basic nitrogen containing functional group ([0084-0085]) the surface portion further has a nonionic group. Uchimura teaches the ratio of the nonionic group to the basic nitrogen containing group is 20.0 to 50.0.
With respect to claim 6, the filter element for a blood processing filter according to claim 1 is discussed above. Uchimura teaches the fiber is a polyester nonwoven fabric made of a polyester resin ([0043, 0048], the fiber material is made of a polyester resin).
With respect to claim 7, the filter element for a blood processing filter according to claim 1 is discussed above. Uchimura teaches a surface portion of the fiber coated with a nonionic group and a basic nitrogen containing functional group ([0084], the nonwoven fabric comprises a coat layer). 
With respect to claim 8, the filter element for a blood processing filter according to claim 1 is discussed above. Uchimura teaches ([0034-0036], a blood processing filter comprising a filter element). 
With respect to claim 9, the filter element for a blood processing filter according to claim 8 is discussed above. Uchimura teaches a leukocyte removal method comprising allowing a leukocyte-containing liquid to pass through the blood processing filter ([0036]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        
	/BRADLEY R SPIES/              Primary Examiner, Art Unit 1777